ACCEPTED
                                                                                                         061400212CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                   4/8/2015 8:15:26 AM
                                                                                                       DEBBIE AUTREY
                                                                                                                CLERK



                                       NO. 06-14-00212-CR
                                                                                  FILED IN
TERRY EUGENE GLENN,              Jr.                    IN                 APPEALS
                                                                       OF COURT
                                                             THE COURT 6th      OF APPEALS
                                                                       TEXARKANA, TEXAS
VS.                                                                  4/8/2015
                                                        SIXTH APPELLATE       9:00:00 AM
                                                                           DISTRICT
                                                                         DEBBIE AUTREY
THE STATE OF TEXAS                                      STATE OF TEXAS       Clerk



                 INOTION TO EXTEND       TIIIE TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT'

        Now comes Terry Glenn, Appellant         in   the above styled and numbered          cause,

and moves this Court to grant an extension of time to file appellant's          brief, pursuant    to

Rule 38.6 of the Texas Rules of Appellate        Procedure, and for good cause shows the

following:

        1.        This case is on appeal from the 71st Judicial District Court of Harrison

County, Texas.

        2.        The case below was styled the STATE OF TEXAS vs, Ter                    Eu ene

Glenn Jr. , and numbered       12-0455X.

        3.       Appellant was convicted of possession of a controlled substance.

        4.       Appellant was   assessed a sentence of 15 years on October 8, 2014.

        5.        Notice of appeal was given on December 2,          2014.
        6.       The clerk's record was filed on December 15, 2014; the reporter's record

was filed on March 8, 2015.

        7.       The appellate brief is presently due on     April   8, 2015.

        8.       Appellant   requests an extension of time of 20 days from the present date,

i.e. April 28,   2015.
          9.      No previous request for an extension to file the brief has been received in

this cause.

          10.     Defendant is currently incarcerated.

          11.    Appellant    relies on the following facts as good cause for the requested

extension:

          The reporter's     record was filed on March 8, 2014. Since receiving the record,

Appellant's     attorney,   Laura M. Carpenter,    has been called and tried three criminal jury

trials.   As such, additional time is requested to file Appellant's     brief.

          WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

this Motion to Extend Time to File Appellant's        Brief, and for such other and further relief

as the Court may deem appropriate.

                                              Respectfully submitted,

                                              LAURA M CARPENTER PLLC
                                              P.O. Box 8286
                                              Marshall, TX 75671
                                              Tel: (903) 938-7440
                                              Fax: (903) 938-3008



                                              By
                                                    aura M. Carpente
                                                   State Bar No. 08618050
                                                   carpenterlaw1 23@sbcglobal. net
                                                   Attorney for Terry Eugene Glenn, Jr.
                               CERTIFICATE OF SERVICE

       This is to certify that on April 8,   2015, a true and correct copy of the above and
foregoing document was served on the District Attorney's           Office, Harrison County,   by

electronic service through the Electronic Filing Manager.




                                             L      M. Carpenter
STATE OF TEXAS

COUNTY OF HARRISON


                                                        AFFIDAVIT

          BEFORE ME, the undersigned                     authority,     on this day personally    appeared Laura

M, Carpenter,             who after being duly sworn stated:

          "I am the attorney for the appellant                    in   the above numbered      and entitled

          cause.             I   have    read     the foregoing        Motion   to Extend    Time to File

          Appellant's            Brief and swear that all of the allegations              of fact contained

          therein are true and correct. "




                                                                ra M, Carpenter
                                                           Affiant


          SUBSCRIBED AND SWORN TO BEFORE ME on                                    April   8, 2015, to certify which

witness my hand and seal of office,




             +»I'~      CRYSTAL GAIL ROSERTS               Notary Public, State of Texas
                        MY COMMISSION   EXPIRES
      '    "~
          It9 ILt
                    ~       January 5, 2018